Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 February 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Feb. 20th. 1810

I scarcely know when was the last time that I wrote to my Dear Sister, but this I can fully assure you that I have been every Day thinking of you, & yours, & wishing to communicate some of my thoughts to her, who is ever affectionately interested for her Friends; but so many things have intervened, to prevent my writing, that one day after another, has almost imperceptably passed away, “like a Tale,” or a Dream—So true it is, that we “take no note of time, but by its loss”—
Our Winter is almost gone—& we have had very little Snow with us, & but one week of severe cold, & it seemed with us, as if none stand before it; the wind was so boisterous, that Mr Vose, dare not have a fire in the Academy, which obliged us to have all the Boarders at home, around our own Chimney, which was foul, that we feared it would catch, which added to our anxiety, I never knew such a time—I looked often upon my family, & with a grateful heart to Heaven I hope, that they were all in health, had food & raiment to make them comfortable,
While with you, I considered, & compassionated the poor—Thanks to heaven, & their own Industry, we have not many destitute Children of want among us—But one family that I thought might be distressed—
Many aged people have returned to the who have been utmost weary of life, shocked by the rigor or the Season, have returned to the Dust—Mr Peabody & I, have been called to attend the Funeral of two ministers Widows, whom Mrs Adams, I believe remembers—
Mrs True died the cold Friday—The christian & female virtues adorned her character, & in the close of life, soothed the bed of Death—
Mrs Cushing, respectable, & dignified through a long series of ninety eight years, was last Wednesday consigned to the Grave—She has been longing “to depart, & be with Christ”—For Many years she has been continued in this Vale of tears, a poor widowed Pilgrim, deaf, & blind—In such a length of Days what scenes of trouble, & of Joy? What anguish by separation from dearest Relatives, what tribulation? What conflicts she must have endured—Her Lot was bitter—“God has released her”—And we trust she is now inheriting the Promises, annexed to Faith, & Patience—
Mr Gilman, & Sister, have spent a part of his Vacation with us—& some of our other young Friends, which have made the hours of Winter glide more smoothly, & pleasantly along—We that are growing in age, feel better, & happy to see youth, innocently Gay—
I hope Cousin Louisa has perfectly recovered from her bad cough & that all my other Cousins are well—
I went to Mr Littles, about the Cheese, settled, & got his receipt for all that was due—After it went from Haverhill, he considered it, as your affair—& supposed you would attend to that—He has no further charge—
The best wishes of my Heart, are for the President, & you—in which I am joined by Mr Peabody, & my Daughter, who enjoys her health very well this winter—If you see my Son, tell him I have some Shirts, nine for next summer, & if he wants ruffles, upon the Bosom, he must send me some Cambrick—I have written to him, but had no answer—a sad Child—
Give my love where due from your Sister
E P—